                       2:20-cr-20041-MMM-EIL # 32           Page 1 of 1
                                                                                                   E-FILED
                                                                    Tuesday, 23 March, 2021 01:37:00 PM
                                                                           Clerk, U.S. District Court, ILCD

                           UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF ILLINOIS
                                 URBANA DIVISION

UNITED STATES OF AMERICA,                           )
                                                    )
              Plaintiff,                            )
                                                    )
       v.                                           )      Case No. 20-20041
                                                    )
DWAYNE WHITE,                                       )
                                                    )
              Defendant.                            )

                                            ORDER

       On March 8, 2021, Magistrate Judge Eric I. Long filed a Report and Recommendation

Concerning Plea of Guilty. (ECF No. 28). No written objections were filed. Therefore, this Court

adopts the Report and Recommendation. The plea of guilty of the Defendant to Counts 1-3 of the

Indictment is accepted. The Defendant is adjudged guilty of the offense.

       The Sentencing Hearing remains set for July 12, 2021, at 11:00 AM in Urbana before Judge

Michael M. Mihm.

       ENTERED this 23rd day of March, 2021.

                                                    s/ Michael M. Mihm
                                                    Michael M. Mihm
                                                    United States District Judge
